department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel uil number info release date the honorable william barrett u s house of representatives washington d c attention cecilia daly dear mr barrett this letter is in response to your inquiry of date on behalf of comments on proposed_regulations issued in date relating to tax-exempt organizations and asks that you oppose these proposed income from corporate sponsorship regulations in particular with respect to exclusive sponsorship arrangements in addition to letter we received many other comments regarding these proposed_regulations a public hearing was held on date we appreciate your concern for the organizations we have filed regulations and will consider it as further regulations are drafted letter as a comment to the proposed and other nonprofit i hope this information is helpful to you if you have additional questions or need further information please contact me or stephanie caden of my staff at sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt government entities
